Exhibit 10.39

 

LOOKSMART, LTD. STAFF SPECIAL

SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

 

Effective October 1, 2003

 

As Amended on March 22, 2004

 

I. INTRODUCTION

 

LookSmart, Ltd. (“LookSmart” or the “Company”) establishes this special
severance plan, the LookSmart, Ltd. Staff Special Severance Plan (the “Plan”) to
assist certain employees of the Company whose employment is affected by a
reduction-in-force program implemented on or about November 1, 2003 through
September 30, 2004, by providing certain severance benefits. This Plan is an
employee welfare benefit plan as defined in Section 3(1) of the Employment
Retirement Income Security Act (“ERISA”). It is not a funded plan. Any benefits
under the Plan will be paid from the general assets of the Company if and when
such benefits are owed. Employees have no rights to or interest in any specific
assets or accounts of the Company, even if amounts are credited to accounts
designated to be used for the payment of severance benefits.

 

II. PLAN BENEFITS

 

A. General Eligibility for Plan Benefits

 

All regular full-time and part-time U.S. employees of the Company classified in
positions below the Vice President Level and who are employed by the Company as
of November 1, 2003, and are notified by the Company on or after that date, but
before September 30, 2004, that their employment is terminated due to a
reduction-in-force, except as excluded below, are eligible to participate in
this Plan (the “Eligible Employee(s)”).

 

In order to receive any benefits under the Plan, an Eligible Employee must
execute the Voluntary Separation Agreement and General Release (“Agreement”)
that will be provided by the Company.

 

An employee will not be an Eligible Employee:

 

1. If such employee is transferred or offered a position with another related
company or by a company that acquires all or some of the Company’s stock or
assets on or before the employee’s designated termination date and the acquiring
company offers the employee an annual salary at least equal to eighty percent
(80%) of the employee’s then base salary and relocation, if any, is within fifty
(50) miles of the Company’s San Francisco offices;

 

2. If such employee is, after notice of termination is provided, terminated by
the Company for misconduct as defined in “Your Employee Handbook for U.S.
Employees”; or



--------------------------------------------------------------------------------

3. If such employee is classified at the Vice President or above levels, as a
project or temporary employee, or if such individual is classified by the
Company as an independent contractor.

 

B. Severance Benefits

 

The following Severance Benefits are provided under this Plan:

 

Eligible Employees shall receive Severance Benefits based on length of service,
as follows:

 

Employees below Director Level

 

  a. Up to twelve (12) months of service—four (1) weeks’ Salary;

 

  b. More than twelve (12) up to twenty-four (24) months of service—six (6)
weeks’ Salary;

 

  c. More than twenty-four (24) months up to thirty-six (36) months—eight (8)
weeks’ Salary;

 

  d. More than thirty-six (36) up to forty-eight (48) months—ten (10) weeks’
Salary; and

 

  e. More than forty-eight (48) months—twelve (12) weeks’ Salary.

 

Director Level

 

  a. Twelve (12) weeks’ Salary plus one (1) additional week for each full year
of service to a maximum of eighteen (18) weeks’ Salary.

 

Payment and Taxation of the Severance Benefits

 

Severance Benefits will be paid as a lump sum no later than fourteen (14) days
after receipt, without revocation, of the executed Agreement. Severance Benefits
payable under this Plan will be treated as “wages” for the purpose of employment
taxes and, as such, subject to withholding and other payroll taxes as provided
by applicable law and all authorized deductions.

 

C. Definitions

 

  1. Salary

 

For the purposes of calculating benefits under this Plan, a week’s salary in the
case of a salaried employee will be calculated based on the employee’s current
weekly base salary as of employee’s termination date. For hourly employees, a
week’s salary will be hourly base wage rate times number of hours regularly
scheduled to work in the week preceding notice of termination.

 

2



--------------------------------------------------------------------------------

III. THE CLAIMS PROCESS

 

A. Submission of Claims

 

An Eligible Employee does not have to submit a claim to receive benefits under
the Plan. The Plan Administrator shall make the initial eligibility
determination and arrange for the payment of benefits. However, if an employee
disagrees with the initial determination of the Plan Administrator, any claims
concerning eligibility, participation, benefits or other aspects of this Plan
must be submitted in writing and directed to the Plan Administrator. Except as
provided below, from the date a claim is received, the Plan Administrator has
sixty (60) days in which to review the claim to determine whether or not
benefits are payable in accordance with the terms and conditions of this Plan.

 

B. Additional Time to Process a Claim

 

If the Plan Administrator requires additional time to process a claim because of
special circumstances, the Plan Administrator, in its sole discretion, may
extend the period sixty (60) additional days. The Plan Administrator must notify
the employee in writing of any such extension prior to the expiration of the
sixty (60) day period commencing from the date the Plan Administrator first
received written submission of the claim. If additional information is required
to make a determination on the claim, the employee will receive a written
request specifying the nature of the information needed and an explanation as to
why it is needed.

 

C. No Response to Claim

 

If the employee is not notified of the status of the claim within sixty (60)
days from the date it is received by the Plan Administrator and the employee has
not been notified that an extension is required to review the claim, the
employee may request a review of the claim by following the procedures set out
below for denial of a claim.

 

D. Denial of Benefits

 

If the claim is partially or wholly denied, the Plan Administrator will provide
a written denial to the employee no later than sixty (60) days from receipt of
the claim request (or 120 days if an extension is required). The written denial
will include specific reasons for the denial, reference to the Plan provisions
upon which denial was based, description of any additional material or
information necessary for the employee to perfect the claim and instructions on
the Plan’s claim review procedure.

 

3



--------------------------------------------------------------------------------

E. Claims Review Procedure

 

The employee may request in writing to the Plan Administrator a review of the
denied claim within sixty (60) days of receipt of such denial. Such written
request must contain an explanation as to why the employee is seeking a review.
If such request is not received within sixty (60) days, the employee will be
deemed to have waived his or her right to a review by the Plan Administrator. In
preparation for filing such a request for review, the employee or his or her
duly authorized representative may review pertinent Plan documents and
employment records, and as part of the written request for review, may submit
issues and comments concerning the claim.

 

Once the Plan Administrator receives a request for review, a prompt review of
the claim will take place. Upon completion of the review, the Plan Administrator
will notify the employee in writing of the decision, referencing Plan provisions
that affect the decision. The Plan Administrator has sixty (60) days from
receipt of the request for review to notify the employee of its decision unless
special circumstances require an extension of time. If an extension is required,
the Plan Administrator must notify the employee in writing of any such extension
prior to the expiration of the sixty (60) day period commencing from the date
the Plan Administrator received the request for review.

 

IV. MISCELLANEOUS PROVISIONS

 

A. Changes to and Interpretation of the Plan

 

The Company reserves the right to amend or otherwise change all or part of this
Plan at any time, except the Company will not reduce any benefits for employees
who have become eligible for benefits prior to such amendment. Any such
amendment will be adopted and executed by the Chief Executive Officer of the
Company at his sole and exclusive discretion without prior notice or
consideration to any employee with regard to such changes. The Plan will be
interpreted by the Plan Administrator and all Plan fiduciaries in accordance
with the terms of the Plan and their intended meanings. However, the Plan
Administrator and all Plan fiduciaries will have the discretion to make any
findings of fact needed in the administration of the Plan, and will have the
discretion to interpret or construe ambiguous, unclear or implied (but omitted)
terms in any fashion they deem to be appropriate in their sole judgment. The
validity of any such finding of fact, interpretation, construction or decision
will not be given de novo review if challenged in court, by arbitration or any
other forum, and will be upheld unless clearly arbitrary or capricious. To the
extent the Plan Administrator or any Plan fiduciary has been granted
discretionary authority under the Plan, the Plan Administrator’s or Plan
fiduciary’s prior exercise of such authority will not obligate it to exercise
its authority in a like fashion thereafter. If, due to errors in drafting, any
Plan provision does not accurately reflect its intended meaning, as demonstrated
by consistent interpretations or other evidence of intent, or as determined by
the Plan Administrator in its sole and exclusive judgment, the provision will be
considered ambiguous and will be interpreted by the Plan Administrator and all
Plan fiduciaries in a fashion consistent with its intent, as determined by the
Plan Administrator in its sole discretion. The Plan Administrator will amend the
Plan retroactively to cure any such ambiguity. This Section may not be invoked
by any person to require

 

4



--------------------------------------------------------------------------------

the Plan to be interpreted in a manner that is inconsistent with its
interpretation by the Plan Administrator or by any Plan fiduciaries. All actions
taken and all determinations made in good faith by the Plan Administrator or by
the Plan fiduciaries will be final and binding upon all persons claiming any
interest in or under the Plan.

 

B. The Effective Date of the Plan

 

This Plan will be effective on October 1, 2003 with amendments effective March
15, 2004

 

C. Plan Termination

 

The Plan will automatically terminate as of (i) the date all participants have
received the benefits provided for under the terms of the Plan or (ii) as of
September 30, 2004, if no benefits have been paid under this Plan as of that
date.

 

D. Summary Plan Description

 

The Plan and the Summary Plan Description are a combined document.

 

5



--------------------------------------------------------------------------------

V. ERISA REQUIRED INFORMATION

 

ADMINISTRATIVE INFORMATION

REQUIRED BY ERISA

 

Plan Sponsor and Administrator, including address and telephone:   

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107-1316

(415) 348-7000

Name and address of person designated as agent for service of process:   

Erik Riegler

General Counsel

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107-1316

(415) 348-7000

Basis on which Plan records are kept:    Plan Year begins October 1, 2003, and
ends September 30, 2004 Type of Plan:    Welfare Benefit Severance Plan Plan
Number:    508 E.I.N.:    13-3904355

 

VI. STATEMENT OF ERISA RIGHTS

 

As a participant in this Plan, you are entitled to certain rights and
protections under ERISA. ERISA provides that all participants will be entitled
to:

 

  • examine, without charge, at the Plan Administrator’s office and other
specified locations, all documents governing the Plan and copies of all
documents filed by the Plan with the U.S. Department of Labor;

 

  • obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The administrator may make a reasonable
charge for the copies.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way in order to prevent you from
obtaining a Plan benefit or exercising your rights under ERISA.

 

6



--------------------------------------------------------------------------------

If your claim for a benefit is denied in whole or in part, you must receive a
written explanation for the reason for the denial. You have the right to have
the Plan Administrator review and reconsider your claim. See Section III for
details. Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request certain materials from the Plan and do not receive
them within 30 days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive them, unless the materials were not sent because
of reasons beyond the control of the administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file a suit in
a state or federal court. If you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these fees and costs; for example, if it finds your claim is frivolous.

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area Office of the Pension
and Welfare Benefits Administration (PWBA), Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries, PWBA,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

 

7